Citation Nr: 1402888	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  08-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral foot condition.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1994 to January 1997, with additional service in the National Guard from December 2004 to January 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board previously remanded these claims in March 2011 and September 2013.  But because there has not been compliance with the remand directives, the Board must yet again remand these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for still further development and consideration.


REMAND

The Board's March 2011 remand directed the RO/AMC to determine the dates of the Veteran's National Guard service.  Aside from asking him to provide this information, no effort has been made to comply with this directive.

The Board's March 2011 remand also directed the RO/AMC to obtain updated VA treatment records.  The Veteran did not respond to requests to identify the sources of his VA treatment, insofar as when and where it had occurred, etc; however, this does not relieve the RO/AMC of the duty to obtain all outstanding VA treatment records.  His March 2007 claim identified the VA Medical Centers (VAMCs) in Montgomery and Tuskegee, Alabama, as places where he had been treated for these conditions at issue.  The RO/AMC therefore is required to try and obtain these VA treatment records.

There was an additional remand of these claims in September 2013, but the report of the October 2013 VA compensation examination of the Veteran's spine is not in his claim file, including both his Veterans Benefits Management System (VBMS) and Virtual VA electronic files. This report must be associated with his file.

The October 2013 VA compensation examination of his feet is inadequate for adjudicatory purposes because the Board's questions were not completely answered.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Make arrangements to determine the Veteran's service dates for his time in the National Guard.  All attempts should be documented in the file.

2.  Obtain his VA treatment records from the VAMCs in Montgomery and Tuskegee, Alabama.  Also determine whether he has received any treatment from any other VA facility and, if he has, also obtain those records and associate them with the claims file.

3.  Obtain a copy of the October 2013 VA compensation examination of his spine and associate it with his claims file.  But first review the examination report to ensure it is responsive to the Board's September 2013 remand directives.  If it is not, obtain all additional information that is needed.

4.  Schedule another VA compensation examination of the Veteran's feet.  The VA examiner is asked to conduct all necessary diagnostic tests and list all current diagnoses.  He/she should note that the Veteran already has been diagnosed with pes planus and plantar fasciitis, so has at least established he has these foot disorders.


The following questions must be fully answered and accompanied by explanatory rationale (i.e., with reference to medical literature or citation to evidence in the file supporting conclusions).  If an opinion cannot be provided without resorting to mere speculation, discuss why such is the case and indicate whether the inability to respond is because of the need for more information, the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whatever may be the reason.

The Veteran's entire claims file, so all relevant medical and other evidence, must be reviewed, however, the examiner's attention is especially directed to the following pertinent information: 

The Veteran's feet were clinically evaluated as "abnormal" in August 1992, and he was diagnosed with pes planus that was characterized as "moderate."  He entered active duty in January 1994.  In January 1995 he was found to be over pronating due to pes planus and given advice on shoes to wear.  It was noted he would benefit from orthotics.  There are no more complaints of foot trouble during this period of service, and his feet were clinically evaluated as "normal" in October 1996.  He separated from active duty in January 1997.

There are no complaints of foot trouble during his second period of service, which spanned from December 2004 to January 2006.  In April 2006 he was diagnosed with bilateral pes planus and plantar fasciitis.  He had complained that his feet had been painful for a few months preceding the appointment, and it was noted he was an Iraqi Veteran who had walked on uneven terrain.  In May 2006 he started wearing orthotics.  In October 2006 his feet were clinically evaluated as "normal."

Please provide opinions concerning the following:

a.  Does the Veteran have pes planus?  

b.  If so, is it possible to determine whether the Veteran's pes planus is congenital or acquired?  If it is possible, please indicate which.  If not, please explain why.

c.  If the Veteran's pes planus is acquired, please provide an opinion as to whether it increased in severity during his service from January 1994 to January 1997 or from December 2004 to December 2006.  In other words, is it possible to determine from the records whether his "moderate" pes planus permanently increased in severity during his service?  If it is not possible, please explain why.  If it did increase in severity, please comment on whether this increase was the normal progression of the condition.  

d.  If his pes planus is congenital, please provide an opinion as to whether there is another disability superimposed over it.  If there is, please provide an opinion as to the likelihood (very likely, as likely as not, unlikely) this superimposed disability is due to his service.  

e.  Does the Veteran have plantar fasciitis?  If so, please provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that it is related or attributable to his service, incepted during his service, or otherwise dates back to his service.

f.  For any other foot disability diagnosed, please also provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that it is related or attributable to the Veteran's service, incepted during his service, or otherwise dates back to his service..  

5.  Review the examination report to ensure it contains responses to the questions posed.  If not, obtain all necessary additional information.

6.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and given them time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is again remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


